Citation Nr: 0514762	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  01-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an original disability rating in excess of 20 
percent for left distal clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1977, July 1982 to August 1982, and from January 1991 to June 
1991.  The veteran also had additional active duty for 
training (ACDUTRA) and inactive duty for training, the dates 
of which have not been verified by the service department.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
dated in November 1999, that in pertinent part granted the 
veteran's claim of entitlement to service connection for a 
left distal clavicle fracture, but assigned a noncompensable 
disability rating.  The RO also denied service connection for 
several other disabilities, but an appeal was not initiated 
on these issues.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the RO increased the disability rating 
assigned to the veteran's left clavicle disability to 20 
percent in the Statement of the Case issued in October 2001.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board notes that the RO provided the veteran with a 
Statement of the Case addressing the issues of entitlement to 
service connection for hearing loss, a chronic sinus 
condition, hepatitis, and Gilbert's disease with 
mononucleosis and hyperbilirubinemia in January 2005.  Review 
of the claims folder does not reveal a substantive appeal has 
been submitted perfecting these issues for appellate 
consideration.  Therefore, the sole issue currently before 
the Board is as stated in the caption. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's left clavicle fracture is manifested by 
abnormal motion, decreased range of motion, and chronic pain.  
The disability has a moderate to severe effect on the 
veteran's usual occupation and daily activity, based on the 
amount of pain, muscle atrophy, decreased range of motion, 
decreased strength, and scarring.


CONCLUSION OF LAW

The criteria for an original disability rating in excess of 
20 percent for left distal clavicle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.71a Diagnostic Code (DC) 5200, 5201, 
5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as this disagreement with the initial 
rating of the veteran's newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, in a November 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for an increased 
disability rating, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the November 2003 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in November 1999.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place a year prior to the enactment of the 
VCAA and the subsequent promulgation of its implementing 
regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the June 2003 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  It is noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports obtained by the RO.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  For all the foregoing 
reasons, the Board concludes that VA's duties to assist the 
veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004). The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2004).

A 20 percent rating is for assignment if there is limitation 
of motion of the minor arm to shoulder level or to midway 
between side and shoulder level.  A 30 percent rating is for 
assignment if there is limitation of motion of the minor arm 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Ratings of 20 percent and higher are available for ankylosis 
of scapulohumeral articulation, where the scapula and humerus 
move as one piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Ratings of 20 percent and higher are available for impairment 
of the humerus, including for recurrent dislocation of the 
scapulohumeral joint or for fibrous union, nonunion or loss 
of head of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  
Ratings of 10 percent and higher are available for impairment 
of the clavicle or scapula manifested by malunion, nonunion 
or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  


Factual Background

The veteran was examined by VA in April 2001.  He presented 
with pain, weakness, stiffness, recurrent subluxation, 
swelling, inflammation, instability, dislocation, locking, 
fatigue, and lack of endurance.  He experienced daily pain 
that he described as distressing.  He had flare-ups in 
addition to that, that he rated as horrible.  These occurred 
daily, lasting for an hour or two.  Flare-ups occurred with 
any kind of exercise, particularly any type of motion that 
involved abduction of the shoulder or extending the shoulder 
past 90 degrees.

The examiner noted that he could perform activities of daily 
living, but could not take a shower if it required use of his 
left hand and could not push a lawn mower or do any kind of 
gardening.

The examiner noted a 14 cm scar over the anterior surface of 
the left pectoral region just inferior to the clavicle.  
Palpation of the clavicle disclosed a slightly irregular 
clavicle, especially at the distal third near the AC joint.  
By visual inspection, the veteran had a markedly asymmetrical 
shoulder with loss of the AC joint, and what appeared to be 
muscle atrophy to the deltoid muscle group.  The shoulder was 
dissymmetric to the right shoulder with loss of muscle tone. 

On range of motion testing, he could extend his shoulder to 
about 120 degrees, experiencing ankylosis and pain at that 
point.  He could abduct his shoulder to 120 degrees, but to 
take his shoulder up to 140 degrees, he had to try to 
internally rotate and then extend the shoulder.  When asked 
to abduct his shoulders from his side, bilaterally, there was 
an obvious limitation of motion and abnormal motion to the 
left glenohumeral joint.  As it was abducted and approached 
the point of 90 degrees, it began to internally rotate and 
extend as opposed to true abduction.  Likewise, he could not 
bend at the elbow or flex his shoulder behind his back.  He 
could not raise his hand past the small of his back in the 
lumbar area.  Additionally, external rotation was abnormal 
and the veteran could not put his elbows together.  The 
veteran stated that the limitation of motion caused him a 
great deal of hardship and pain.

The examiner noted the veteran's current diagnosis as status 
post left distal clavicle fracture, status post open 
reduction with residuals of abnormal motion, a decreased 
range of motion, and chronic pain.  The examiner noted that 
disability had a moderate to severe effect on the veteran's 
usual occupation and daily activity, based on the amount of 
pain, muscle atrophy, decreased range of motion, decreased 
strength, and scarring. 

In July 2001, the examiner reviewed the veteran's claims 
folder and reaffirmed his earlier diagnosis.  He also 
clarified that the veteran did show objective findings of 
pain, ankylosis and decreased range of motion in the left 
shoulder joint.

The veteran testified at an RO hearing in December 2002.  He 
reported that his shoulder bothered him on cold wet days, or 
when he went home to West Virginia in the winter.  He had 
noticed a loss in dexterity and numbness across the shoulder.  
He reported that when he picked things up there is a gap in 
his shoulder that opened up.  He reported a loss of strength, 
dexterity, and mobility.  When he was showering or dressing, 
he had a much better range of motion with his right arm than 
his left.  The veteran related that he felt the VA examiner 
had not adequately examined him.  He reported that his arm 
was not straight; it had a crook in it.  He reported his left 
arm was shorter by almost three inches.

The veteran noted that he had trouble carrying his equipment 
while working as a freelance writer and photographer.  He was 
coaching track and field, cross country, and swimming.  He 
reported that he did experience a nagging pain, but it did 
not keep him up at night.

In December 2002, the veteran was seen by a VA orthopedist.  
He complained of left shoulder pain that increased with cold 
weather.  Examination showed FF (forward flexion) range of 
motion to 120 degrees compared with 130 degrees on the right.  
He had 30 degrees of ER (external rotation) compared with 10 
degrees on the right.  He had palpable clicking and popping 
with IR (internal rotation) and ER.  X-ray examination showed 
extensive bone formation over the "CC and AC" ligaments 
with possible boney formation over the anterior capsule. The 
diagnosis was left shoulder pain with limited range of motion 
probably secondary to boney impingement from prior 
reconstruction.

The veteran was most recently examined by VA in March 2003.  
The veteran had minimal limitation of motion on physical 
examination.  He had flexion to 170 degrees, abduction to 170 
degrees, external rotation to 70 degrees, internal rotation 
to 80 degrees, extension to 20 degrees, and adduction to 35 
degrees.  He was noted to have a well-healed incision over 
the distal shoulder.  

The examiner diagnosed acromioclavicular separation with 
fractured clavicle and acromion, treated with 
acromioclavicular reconstruction with slight residual 
limitation of motion.  He noted that the veteran was 
currently functioning as a coach and doing quite well with 
it, so a minimal amount of limitation was present.

Analysis

The medical evidence of record does not reveal that the 
veteran has ever had malunion, nonunion, or dislocation of 
the clavicle or scapula since service connection was assigned 
for his left shoulder disability. Thus, the provisions of DCs 
5200, 5202, and 5203 are not for application.  The evidence 
also reveals that the veteran has always been able to lift 
his left arm to above shoulder level, i.e. 90 degrees.  
Testing of the veteran's left arm movement has shown that the 
veteran does have pain, incoordination, or excessive 
fatigability on use.  The veteran has reported flare-ups that 
result in increased pain on use.  As such, while the range of 
motion present is not supportive of a 20 percent disability 
rating, the medical evidence of record shows disability 
produced, when taking into consideration the DeLuca factors 
outlined above, is equivalent to limitation of motion to 
midway between the side and shoulder level.  See DeLuca, 
supra.

Review of the more recent VA examination, dated in March 
2003, shows markedly decreased disability, described by the 
examiner as minimal.  As such, the Board is unable to find 
that the disability produced by the veteran's left shoulder 
disability is productive of disability equivalent to a 30 
percent rating when considering DeLuca.

The Board finds that the record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  
The record does not show that the veteran's left shoulder 
disability results in frequent hospitalization or markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, 
extraschedular evaluations are not warranted.  38 C.F.R. 
§ 3.321(b)(1).

As noted above, the Board finds that the veteran does not 
meet the requirements for a disability rating in excess of 20 
percent for his left shoulder disability at any time since 
service connection has been established.  Accordingly, the 
preponderance of the evidence is against an initial staged 
rating greater than 20 percent.  See Fenderson, supra.


ORDER

The claim of entitlement to on original disability evaluation 
greater than 20 percent for left distal clavicle fracture is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


